                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DILLAN C. FAHS.                        :

                 Plaintiff             :    CIVIL ACTION NO. 3:18-0079

       v.                              :         (JUDGE MANNION)

SGT. GERALD SWIFT,                     :

                  Defendant            :


                              MEMORANDUM

I. Background

      Dillan C. Fahs, an inmate presently confined in the State Correctional

Institution, Huntingdon (SCI-Huntingdon), Pennsylvania, filed this pro se civil

rights action pursuant to 42 U.S.C. §1983. (Doc.1). On September 28, 2018,

the Plaintiff filed an amended complaint. (Doc. 31). The only named

Defendant is Sgt. Gerald Swift. Id. Plaintiff alleges that Defendant Swift used

excessive force during a confrontation with Plaintiff on January 28, 2017. Id.

For relief, Plaintiff seeks compensatory and punitive damages. Id.

      On August 9, 2019, Defendant Swift filed a motion for summary

judgment, arguing, inter alia, Plaintiff failed to properly exhaust his

administrative remedies in accordance with the Prison Litigation Reform Act

(“PLRA”), 42 U.S.C. §1997e(a). (Doc. 41). Plaintiff failed to file a brief in
opposition to Defendant’s motion for summary judgment or request an

enlargement of time within which to do so.

      By Order dated January 16, 2020, this Court directed Plaintiff to file a

brief in opposition to Defendant’s motion for summary judgment. (Doc. 42).

The Court’s Order noted that generally, a dispositive motion may not be

granted merely because it is unopposed, but when a Plaintiff fails to

prosecute an action or fails to comply with a court order, the Court may

dismiss the action pursuant to Fed.R.Civ.P. 41(b). Id. Thus, the Court

ordered Fahs to file a brief in opposition to Defendant’s motion for summary

judgment on or before January 30, 2020, or risk dismissal pursuant

to Fed.R.Civ.P. 41(b) for failure to prosecute this action. Id. To date, Plaintiff

has failed to respond to this Court’s January 16, 2020 Order by filing a brief

in opposition to Defendant’s pending motion for summary judgment. Nor has

he requested an extension of time to do so. In fact, Fahs has not filed

anything in this action since the filing of his September 28, 2018 amended

complaint. Thus, the Court concludes that Fahs has abandoned this action,

and after considering the relevant factors, will dismiss the above captioned

action for Plaintiff’s failure to prosecute.




                                       -2-
II. Discussion

      If the plaintiff fails to prosecute a case or to comply with court rules or

court orders, pursuant to Fed.R.Civ.P. 41(b), the Court may dismiss the

action. Even though dismissal is an available sanction, it is a drastic sanction

that “should be reserved for those cases where there is a clear record of

delay or contumacious conduct by the plaintiff.” Donnelly v. Johns-Manville

Sales Corp., 677 F.2d 339, 342 (3d Cir. 1982). Decisions regarding dismissal

of actions for failure to prosecute rest in the sound discretion of the Court

and will not be disturbed absent an abuse of that discretion. Emerson v. Thiel

College, 296 F.3d 184, 190 (3d Cir. 2002). But that discretion, while broad,

is governed by the following factors, commonly referred to as Poulis factors,

which the Court must balance in deciding whether to dismiss a case:

      (1) the extent of the party's personal responsibility; (2) the
          prejudice to the adversary caused by the failure to meet
          scheduling orders and respond to discovery; (3) a history of
          dilatoriness; (4) whether the conduct of the party or the
          attorney was willful or in bad faith; (5) the effectiveness of
          sanctions other than dismissal, which entails an analysis of
          alternative sanctions; and (6) the meritoriousness of the claim
          or defense.

Poulis, 747 F.2d at 868. No single factor is dispositive, Briscoe v. Klaus, 538

F.3d 252, 263 (3d Cir. 2008), and each factor need not be satisfied for the

court to dismiss an action, Ware v. Rodale Press, Inc., 322 F.3d 218, 221


                                      -3-
(3d Cir. 2003). In this case, an assessment of the Poulis factors weighs

heavily in favor of dismissing this action.

        The first Poulis factor is the extent of the party’s personal responsibility.

A pro se litigant is personally responsible for failure to comply with the

Court's rules and orders. In this case, Fahs is proceeding pro se, and so he

is responsible for his failure to file a brief in opposition to the pending motion

for summary judgment, as required by the Local Rule and as ordered by the

Court. In sum, Fahs is responsible for his failure to comply with the court

rules and court orders, and he is also responsible for his failure to litigate this

case.

        The second Poulis factor is prejudice to the adversary. Examples of

prejudice are “the irretrievable loss of evidence, the inevitable dimming of

witnesses' memories, or the excessive and possibly irremediable burdens or

costs imposed on the opposing party.” Scarborough v. Eubanks, 747 F.2d

871, 876 (3d Cir. 1984). Prejudice for purposes of the Poulis analysis,

however, does not mean irremediable harm. Ware, 322 F.3d at 222. “[T]he

burden imposed by impeding a party’s ability to prepare effectively a full and

complete trial strategy is sufficiently prejudicial.” Id. In this case, Fath’s failure

to litigate this case and comply with court rules and court orders frustrates




                                         -4-
and delays resolution of this action, and so, such failure to litigate can be

seen to prejudice the Defendant, who seeks a timely resolution of the case.

      The third Poulis factor is a history of dilatoriness. While “conduct that

occurs one or two times is insufficient to demonstrate a ‘history of

dilatoriness,’” Briscoe, 538 F.3d at 261, “[e]xtensive or repeated delay or

delinquency constitutes a history of dilatoriness, such as consistent non-

response to interrogatories, or consistent tardiness in complying with court

orders.” Adams v. Trs. of N.J. Brewery Emps.' Pension Trust Fund, 29 F.3d

863, 874 (3d Cir. 1994). A “party’s problematic acts must be evaluated in

light of [his] behavior over the life of the case.” Id. at 875. In this case, Fahs

has a history of dilatoriness. He failed to file a brief in opposition to the

pending motion for summary judgment. Moreover, he failed to do so even

though the Court ordered him to do so. In fact, Plaintiff has not

communicated with the Court since the filing of his amended complaint on

September 28, 2018.

      The fourth Poulis factor is whether the conduct was willful or in bad

faith. “Willfulness involves intentional or self-serving behavior.” Adams, 29

F.3d at 875. Here, Fahs was ordered to file a brief in opposition to the motion

for summary judgment, but he did not do so. Nor has he communicated with




                                      -5-
the Court in any manner for over a year. Fahs’ silence and failure to litigate

this action lead to an inference that he has willfully abandoned this case.

      The fifth Poulis factor is the effectiveness of alternate sanctions.

Dismissal is a sanction of last resort, and it is incumbent upon a court to

explore the effectiveness of lesser sanctions before ordering dismissal.

Poulis, 747 F.2d at 868. Fahs is proceeding pro se, and there is no evidence

to support a reasonable inference that he would be able to pay monetary

sanctions. Therefore, monetary sanctions, including attorney’s fees and

costs, would not be an effective sanction in this case. Moreover,

Fahs’ failure to prosecute this action even in the face of an order to show

cause leads to an inference that further orders to him would not be effective.

In this case, no sanction short of dismissal would be effective.

      The sixth Poulis factor is the meritoriousness of the claim. In this

inquiry, a claim will be deemed meritorious when the allegations of the

complaint, if established at trial, would support recovery. Poulis, 747 F.2d at

870. It is unlikely that Plaintiff’s claims will succeed as he failed to exhaust

administrative remedies.1 See Pozoic v. Cumberland County Prison, 2012


      1
       Defendant’s undisputed statement of facts reveal that following the
encounter with Department staff on January 28, 2017, Plaintiff was issued
two misconducts and pled guilty to the charge of “refusing to obey an order.”
(Doc. 40). Plaintiff filed a grievance complaining about Sgt. Swift’s actions
                                           (footnote continued on next page)
                                      -6-
WL 114127 (M.D.Pa.2012) (in analyzing the sixth Poulis factor, this Court

states that it could not find that the complaint would be successful on the

merits because the plaintiff failed to exhaust administrative remedies before

bringing his claim. The complaint was dismissed pursuant to Rule

41(b)), citing Smith v. Pa. Dep’t of Corr., 2011 WL 4573364 (W.D. Pa. 2011)

(“Federal courts are barred from hearing a claim if a plaintiff has failed to

exhaust all the available remedies.”). Consequently, the Poulis factors weigh

heavily in favor of dismissing Plaintiff’s complaint for failure to prosecute.




on March 31, 2017. Id. As his mother had reported that Plaintiff was the
victim of abuse, an extension was taken to respond to the grievance, so the
Department could investigate the claims. Id. The investigation was finalized
on June 2, 2017, and Lt. Francis denied Plaintiff’s grievance on June 19,
2017. Id. Plaintiff was advised that he could still file an appeal of the
grievance denial. Id. Plaintiff chose not to file an appeal. Id. To that end, the
Department of Corrections (DOC) has published DC-ADM 804 to govern the
procedures related to inmate grievances. The procedure contemplates
several layers of review. Id. To the extent that Plaintiff’s grievance was
denied, his remedy was to file an appeal to the Facility Manager, and from
there, he was to appeal to the Secretary’s Office of Inmate Grievances and
Appeals (SOIGA) for a final review. Id. The uncontested record
demonstrates that Plaintiff failed to appeal his grievance to final review, thus
failing to exhaust administrative remedies prior to bringing the above
captioned action. Ross v. Blake, ––– U.S. ––––, 136 S. Ct. 1850, 1856, 195
L.Ed.2d 117 (2016) (holding that the PLRA “mandates that
an inmate exhaust ‘such administrative remedies as are available’ before
bringing suit to challenge prison conditions”); ; see Nyhuis v. Reno, 204 F.3d
65, 73 (3d Cir. 2000) (“[I]t is beyond the power of this court—or any other—
to excuse compliance with the exhaustion requirement, whether on the
ground of futility, inadequacy or any other basis.”).
                                      -7-
III. Conclusion

             Despite being ordered to respond to the Defendant’s motion for

summary judgment, Plaintiff failed to respond. Defendant’s motion is

therefore deemed unopposed. Rule 41(b) of the Federal Rules of Civil

Procedure allows a court to dismiss an action for a plaintiff’s failure to comply

with procedural rules or orders of the court. This Court specifically directed

Plaintiff to file a brief in opposition to Defendant’s motion for summary

judgment, but he failed to comply. All of the Poulis factors weigh in favor of

dismissing Plaintiff’s complaint for failure to prosecute.


                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge


Dated: March 13, 2020
18-0079-01




                                       -8-
